             Case 2:18-cr-00132-RAJ Document 783 Filed 05/21/20 Page 1 of 1




1                                                            The Honorable Richard A. Jones
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
8
                                    AT SEATTLE
9
       UNITED STATES OF AMERICA,                       NO. CR18-0132 RAJ
10
                            Plaintiff
11
                       v.                              ORDER GRANTING UNITED STATES’
12
                                                       MOTION TO FILE A BRIEF IN EXCESS
13     ERNIE RAY DAVIS,
                                                       OF TWELVE PAGES
                            Defendant.
14
15
           The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion
17
     (Dkt. #776) is GRANTED. The United States may file its Response to Defendant Ernie
18
     Ray Davis’ Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1) that
19
     does not exceed 18 pages in length.
20
           DATED this 21st day of May, 2020.
21
22
23
                                                    A
                                                    The Honorable Richard A. Jones
24                                                  United States District Judge
25
26
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                          UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
      United States v. Davis, CR18-0132 RAJ    -1                             (206) 553-7970
